DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communication filed November 16, 2020.
Claim 1 has been newly amended.
Claims 1-20 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 8-14), and machine (claims 1-7 and 15-20), which recite steps of storing data, processing data, calculating a notification schedule, calculating cryptographic keys, transmitting the keys to an interface, and transmitting the notifications according to the notification schedule.  
These steps of processing data, calculating a notification schedule, and calculating cryptographic keys, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the portal processor language, process a data model for the medical regimen to calculate a notification schedule in the context of this claim encompasses a mental process of the user determining when to send notifications for a medical regimen.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor coupled with a memory to perform a set of instruction amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0022], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of storing patient medical  and compliance data amounts to mere data gathering, recitation of processing an access matrix amounts to selecting a particular data source or type of data to be manipulated, recitation of cryptographic keys defining a level of access amounts to insignificant application, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as transmitting a notification pursuant to the medical regimen, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing patient medical data, compliance data, and an access matrix, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); 
Dependent claims recite additional subject matter which further narrows or defines the extra-solution activity embodied in the claims (such as claims 2-4, 9-11, and 16-18, reciting particular aspects of how the portal processor may be used, claims 5-6, 12-13, and 19-20, further narrowing the cryptographic keys, and claims 7 and 14, further narrowing the notifications).  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raduchel et al. (WO 2018/152410 A1).
Regarding claim 1, Raduchel teaches
a portal processor;
Raduchel teaches a processor (p. 39, ln 6)
a communications interface, operatively coupled to the portal processor; 
Raduchel teaches a user interface for accepting commands and for requesting data (equivalent to an interface for communications; p. 15, ln 20-21)
and a portal database, operatively coupled to the portal processor, wherein the portal database comprises patient medical data and compliance data relating to the medical regimen, an access matrix defining different access permissions for a plurality of groups comprising one or more users, 
Raduchel teaches a database (p. 12, ln 4), which comprises information from a medical records database containing patient medical data (p. 7, ln 11-14), adherence to taking prescribed medication (equivalent to compliance data relating to a medical regimen; p. 82, ln 10) and a list of approved service providers who have the authority to decrypt certain encrypted data (equivalent to a matrix defining access permissions for a plurality of users; p. 17, ln 17-24)
wherein the portal processor is configured to process a data model for the medical regimen to calculate a notification schedule, wherein the notification schedule comprises content for individual notifications and times in which the individual notifications are transmitted,
Raduchel teaches following a set of rules for a medical visit (equivalent to processing a data model) to calculate when to alert a user that certain conditions have been met (equivalent to a notification schedule comprising content for each notification and times for each notification to be sent; p. 84, ln 4-8)
process the access matrix to form a binary tree to calculate and transmit a number of different cryptographic keys that will be distributed specific to each group, wherein the different cryptographic keys define a level of access for each group, 
Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files (equivalent to defining a level of access for each group; p. 17, ln 17-24)
and transmit, via the communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions.
Raduchel teaches an alert is transmitted directly to a physician based on its priority as a text message (p. 84, ln 9-13)




Regarding claim 8, Raduchel teaches
Storing, in a portal database, patient medical data and compliance data relating to the medical regimen
Raduchel teaches a database (p. 12, ln 4), which comprises information from a medical records database containing patient medical data (p. 7, ln 11-14), and adherence to taking prescribed medication (equivalent to compliance data relating to a medical regimen; p. 82, ln 10)
Storing, in the portal database, an access matrix defining different access permissions for a plurality of groups comprising one or more users
Raduchel teaches a database (p. 12, ln 4), which comprises a list of approved service providers who have the authority to decrypt certain encrypted data (equivalent to a matrix defining access permissions for a plurality of users; p. 17, ln 17-24)
processing a data model for the medical regimen via a portal processor operatively coupled to the portal database, to calculate a notification schedule, wherein the notification schedule comprises content for individual notifications and times in which the individual notifications are transmitted,
Raduchel teaches following a set of rules for a medical visit (equivalent to processing a data model) to calculate when to alert a user that certain conditions have been met (equivalent to a notification schedule comprising content for each notification and times for each notification to be sent; p. 84, ln 4-8)
process, via the portal processor, the access matrix to form a binary tree to calculate and transmit a number of different cryptographic keys that will be distributed specific to each group, wherein the different cryptographic keys define a level of access for each group, 
Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files (equivalent to defining a level of access for each group; p. 17, ln 17-24)
transmitting, via a communications interface, the different cryptographic keys
Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files (equivalent to defining a level of access for each group; p. 17, ln 17-24)
transmitting, via a communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions.
Raduchel teaches an alert is transmitted directly to a physician based on its priority as a text message (p. 84, ln 9-13)
Regarding claim 15, Raduchel teaches
a portal processor;
Raduchel teaches a processor (p. 39, ln 6)
a communications interface, operatively coupled to the portal processor; 
Raduchel teaches a user interface for accepting commands and for requesting data (equivalent to an interface for communications; p. 15, ln 20-21)
and a portal database, operatively coupled to the portal processor, wherein the portal database comprises patient medical data relating to the medical regimen, and an access matrix defining different access permissions for a plurality of groups comprising one or more users, 
Raduchel teaches a database (p. 12, ln 4), which comprises information from a medical records database containing patient medical data (p. 7, ln 11-14), and a list of approved service providers who have the authority to decrypt certain encrypted data (equivalent to a matrix defining access permissions for a plurality of users; p. 17, ln 17-24)
Wherein the portal processor is configured to process the access matrix to form a binary tree to calculate and transmit a number of different cryptographic keys that will be distributed specific to each group, wherein the different cryptographic keys define a level of access for each group, 
Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files (equivalent to defining a level of access for each group; p. 17, ln 17-24)
and transmit, via the communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions.
Raduchel teaches an alert is transmitted directly to a physician based on its priority as a text message (p. 84, ln 9-13)
Regarding claims 2, 9, and 16, Raduchel teaches the limitations of claims 1, 8, and 15.  Raduchel further teaches
The portal processor is configured to receive feedback from the transmitted notification, 
Raduchel teaches the system can receive confirmation that an alert has been received (p. 84, ln 15-16)
and wherein the portal processor is configured to reprocess the data model to calculate a new notification schedule.
Raduchel teaches the rules (equivalent to a data model) can be processed repeatedly to generate new notification schedules (p. 78, ln 8-9)
Regarding claims 3, 10, and 17, Raduchel teaches the limitations of claims 2, 9, and 16.  Raduchel further teaches 
the portal processor is configured to transmit, via the communication interface, a new notification pursuant to the medical regimen according to the new notification schedule.
Raduchel teaches the rules (equivalent to a data model) can be processed repeatedly to generate and transmit new notifications (p. 78, ln 8-9)
Regarding claims 4, 11, and 18, Raduchel teaches the limitations of claims 2, 9, and 16.  Raduchel further teaches
The portal processor is configured to transmit, via the communication interface, a new notification pursuant to the medical regimen to the first group and a second group of the plurality of groups, wherein the second group has a different level of access from the first group.
Raduchel teaches different stakeholders may receive different notifications from the system based on their different permissions levels (p. 9, ln 28 to p. 10 ln 3)
Regarding claims 5, 12, and 19, Raduchel teaches the limitations of claims 1, 8, and 15.  Raduchel further teaches 
at least some of the different cryptographic keys are configured to derive sub keys.
Raduchel teaches the public key (equivalent to a cryptographic key) which is used to encrypt a patient’s data can be used to derive hash codes for segments of the patient’s data (equivalent to sub keys; p. 18, ln 26-31)
Regarding claims 6, 13, and 20, Raduchel teaches the limitations of claims 5, 12, and 19.  Raduchel further teaches
the sub keys are derived using a one-way hash function.
Raduchel teaches the hashes used can be MD5 hashes, which are one-way hash functions (p. 18, ln 30)
Regarding claims 7 and 14, Raduchel teaches the limitations of claims 1 and 8.  Raduchel further teaches
the notification comprises data for the user to enter data as feedback.
Raduchel teaches an alert can also require a response to confirm the alert has been received (equivalent to feedback; p. 84, ln 15-16)
Response to Arguments and Amendments
Regarding the objection to claim 1, in light of the present amendment, the objection has been withdrawn. 
Regarding 101, Applicant argues that the recited claim features are directed to concrete, tangible functions that transform a computing device into a different state or thing.  Examiner respectfully disagrees.  There is nothing present in the claims as amended that suggests a change in state or any physical transformation of the computer hardware.  Instead, the features are more directed to the processing and management of patient data.
arguendo, if the access permissions were a physical feature affecting the physical operation of the computing device, it would still be considered a generic computer component, and therefore the claims would still be directed to mental processes.
Regarding Applicant’s argument that the claim does not recite mental processes because of the recited technologies and techniques for altering the function of a computer, Examiner respectfully disagrees.  There is nothing in the claim, other than generic computer components, that prevents a human from performing the functions of “an access matrix defining different access permissions for a plurality of groups comprising one or more users” (e.g. a doctor mentally remembering which medical personnel in the hospital are allowed to see a certain patient’s records), processing “the access matrix to form a binary tree to calculate and transmit a number of different cryptographic keys that will be distributed to each group, wherein the different cryptographic keys define a level of access for each group” (while a computer may automate this process, there is nothing in the claim that prevents a human from manually performing these tasks whether mentally, or by pen and paper), and transmitting “via the communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions” (but for the “communication interface”, which is a generic computer component, the limitation can be performed by a doctor conveying a limited amount of patient information to a technician due to the technician’s more limited role).  Similar arguments can be made for the rest of the limitations.  Even when read as a whole, the claims recite the abstract idea of mental processes but for the recitation of generic computer components.  For these reasons, the 101 rejection is sustained.
Regarding 102, Applicant argues the withdrawal of the rejections because the Raduchel reference allegedly does not teach certain limitations in claim 1.  Examiner respectfully disagrees.
Applicant argues Raduchel does not disclose an “access matrix” that is processed “to form a binary tree to calculate and transmit a number of different cryptographic keys that will be distributed specific to each group”.  Examiner respectfully disagrees.  Raduchel teaches a list of approved service providers who have the authority to decrypt certain encrypted data (this is equivalent to an access matrix which defines access permissions for a plurality of users; see Raduchel p. 17, ln 17-24).  Raduchel further teaches processing the list of approved service providers (equivalent to the access matrix) to issue credential tokens to the users based on the approved service providers list, where each token allows a specific user to access specific data files (equivalent to defining a level of access for each group; see Raduchel p. 17, ln 17-24) or permission to receive certain updates (p. 100, ln 7).  The system of Raduchel decides for each user whether or not each data element can be accessed.  In other words, under the broadest reasonable interpretation, the system of Raduchel uses the access matrix to perform the functions of a binary tree (the users are either allowed, or not allowed to access certain data), which is then used to issue the credential tokens as described above.
Applicant argues Raduchel does not disclose transmitting “via the communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions”.  Examiner respectfully disagrees.  Raduchel teaches transmitting an alert to a physician based on a determination of who should receive the alert (p. 84, ln 9-13) which depends on whether or not the prospective recipient of the alert has permission to receive such an alert (equivalent to a defined access permission; see p. 100, ln 6-7).
Examiner respectfully submits that the burden of showing how the claims are taught by the prior art has been met.  Thus, the claims remain unpatentable over the 102 rejections.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                         
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686